
	

113 S2498 IS: Helping Angels Lead Our Startups Act
U.S. Senate
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2498
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2014
			Mr. Murphy (for himself, Mr. Thune, Mr. Toomey, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To clarify the definition of general solicitation under Federal securities
			 law.
	
	1.Short titleThis Act may be cited as the Helping Angels Lead Our Startups Act or the HALOS Act.2.Definition of angel investor groupAs used in this Act, the term angel investor group means any group that—(1)is composed primarily of individual accredited investors who are interested in investing personal
			 capital in early-stage companies;(2)holds regular meetings and has defined processes and procedures for making investment decisions,
			 either individually or among the membership of the group as a whole; and(3)is not connected to broker-dealers or investment advisers.
			3.
			Clarification of general solicitation
			The Securities and Exchange Commission shall amend Regulation D of its rules (17 C.F.R. 230.500 et
			 seq.) to require that in carrying out	the prohibition against
general solicitation or general advertising contained in section
230.502(c) of title 17, Code of Federal Regulations, the prohibition shall not apply to a
			 presentation or other communication made by or on behalf of an issuer
			 which is made at an event—(1)sponsored by—(A)the United States or any territory thereof, by the District of Columbia, by any State, by a
			 political subdivision of any State or territory, or by any agency or
			 public instrumentality of any of the foregoing;(B)a college, university, or other institution of higher education;(C)a nonprofit organization;(D)an angel investor group;(E)a venture forum, venture capital association,  or trade association; or(F)any other group, person or entity as the Securities and Exchange Commission may determine by rule;(2)where any advertising for the event does not reference any specific offering of securities by the
			 issuer;(3)the sponsor of which—(A)does not make investment recommendations or provide investment advice to event attendees;(B)does not engage in an active role in any investment negotiations between the issuer and investors
			 attending the event; and(C)does not charge event attendees any fees other than administrative fees; and(4)where no specific information regarding an offering of securities by the issuer is communicated or
			 distributed by or on behalf of the issuer, other than—(A)that the issuer is in the process of offering securities or planning to offer securities;(B)the type and amount of securities being offered;(C)the amount of securities being offered that have already been subscribed for; and(D)the intended use of proceeds of the offering.
